DETAILED ACTION
This Office Action is in response to the communication filed on 08/13/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities: 
Abbreviation "OS" in "OS account authentication" recited for the first time in line 3 of claim 1 should be written in expanded form or defined.
"he user authentication value" as recited in claim 6 should read "the user authentication value."
"the valid time" as recited in claim 6 should read "the valid time information."
The second "the" in "the alternate the authentication information received" recited in claim 8 appears redundant. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for the limitation "the alternate authentication information" as recited in claims 1, 5, 8, and 10, and "the received alternate authentication information" as recited in claim 8. It is unclear what the alternate authentication information and the received alternate authentication information refer to. For the purpose of examination, "the alternate authentication information" has been interpreted as referring to any alternate authentication information and "the received alternate authentication information" has been interpreted as referring to any received alternate authentication information.
It's unclear whether "the OS account authentication" as recited in claims 1-5 refers to "OS account authentication" as recited in line 3 of claim 1, "OS account 
It's unclear whether "the account authentication information" as recited in claim 3 refers to "account authentication information" as recited in line 15 of claim 1, "account authentication information" as recited in line 5 of claim 3, or some other account authentication information. For the purpose of examination, "the account authentication information" has been interpreted as referring to any account authentication information.
It's unclear whether "the seed value" as recited in claim 4 refers to "seed value" as recited in line 18 of claim 1, "seed value" as recited in line 5 of claim 4, or some other seed value. For the purpose of examination, "the seed value" has been interpreted as referring to any seed value.
It's unclear whether "the user account information" as recited in claim 5 refers to "user account information" as recited in lines 5-6 of claim 5, "user account information" as recited in line 11 of claim 5, or some other user account information. For the purpose of examination, "the user account information" has been interpreted as referring to any user account information.

Claim 6 recites the limitation "the mobile authenticator," however, it's unclear whether "the mobile authenticator" refers to "mobile authenticator" as recited in line 2 of claim 5, "mobile authenticator" as recited in line 14 of claim 5, or some other mobile authenticator. For the purpose of examination, "the mobile authenticator" has been interpreted as referring to any mobile authenticator.
There is insufficient antecedent basis for the limitation "the authentication value" as recited in line 6 of claim 6. For the purpose of examination, "the authentication value" has been interpreted as referring to any authentication value.
There is insufficient antecedent basis for the limitation "the user session" as recited in claim 8. For the purpose of examination, "the user session" has been interpreted as referring to any user session.
Claim 6 recites the limitation "the agent authentication," however, it's unclear whether it refers to "agent authentication" as recited in lines 10-11 of claim 8, "agent authentication" as recited in line 14 of claim 8, or some other 
It's unclear whether "the each business software" as recited in claim 11 refers to "each business software" as recited in claim 9, "each business software included in the list of business software" as recited in claim 11, or some other each business software. For the purpose of examination, "the each business software" has been interpreted as referring to any each business software.
The remaining dependent claims are also rejected for inheriting the deficiency of the independent claim from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 1 recites an authentication management system comprising a custom credential provider and an authentication management server which can 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz et al. (US 2005/0091213).
Claim 1, Schutz teaches: 
An authentication management system comprising:

an authentication management server communicably connected to the custom credential provider via a communication network to perform user authentication related to a user who attempts OS account authentication using the alternate authentication information when the OS account authentication based on the alternate authentication information used in the alternate authentication method is attempted and transfer, to the custom credential 
Claim 2, Schutz teaches:
wherein the authentication management server newly generates the account authentication information or the seed value every time the OS account authentication is attempted, or newly generates the account authentication information or the seed value only when a pre-specified change time point is reached according to whether a periodic change period of the account authentication information according to a security policy of the operating system has arrived. (e.g. figs. 3, [0044], [0065])
Claim 3, Schutz teaches:
wherein the custom credential provider performs authentication according to the OS account authentication method provided by the operating system itself by using received account authentication information when the custom credential 
Claim 5, Schutz teaches:
further comprising a mobile authenticator installed on a mobile device of the user in a form of an app to perform authentication through the alternate authentication method, wherein the custom credential provider transfers user account information of a user who attempts the OS account authentication to the authentication management sever when the OS account authentication is attempted, wherein the authentication management server generates a user authentication value for authenticating a user according to received user account information as the alternate authentication information when the user account information is received, transfers the user authentication value to a corresponding mobile authenticator based on the mobile authenticator information linked to the user account information, and performs user authentication according to the alternate authentication information based on a received authentication agreement value when the authentication agreement value is received. (e.g. figs. 2-4, [0038]-[0040], [0044]-[0045])

further comprising: an authentication client agent installed in the computing device and driven within the user session to execute integrated authentication for business software specified by the user, wherein the custom credential provider transfers the alternate authentication information to the authentication client agent after the user session is provided, wherein the authentication client agent requests agent authentication from the authentication management server using the received alternate authentication information, and wherein the authentication management server performs agent authentication using the alternate the authentication information received in response to a request from the agent and transfers a list of business software specified by the user to the authentication client agent when the agent authentication is successful. (e.g. figs. 2-4, [0035], [0038]-[0040], [0044]-[0045], [0058], [0060])
Claim 9, Schutz teaches:
wherein the authentication client agent performs business software included in the list when the list of business software is received from the authentication management server and performs processing such that an individual authentication process for each business software is executed. (e.g. figs. 2-4, [0035], [0038]-[0040], [0044]-[0045], [0058], [0060])

wherein the authentication client agent transfers the alternate authentication information to the each business software to allow the each business software to perform user authentication in relationship with the authentication management server using the alternate authentication information, wherein the authentication management server performs user authentication in response to an authentication request from the each business software using the alternate authentication information, transfers a result of execution of authentication to the each business software to allow individual authentication to be performed in the each business software. (e.g. figs. 2-4, [0035], [0038]-[0040], [0044]-[0045], [0058], [0060])
Claim 11, Schutz teaches:
wherein the authentication management server transfers individual authentication information of the each business software included in the list of business software specified by the user to the authentication client agent, and wherein the authentication client agent executes individual authentication for the each business software using received individual authentication information of the each business software. (e.g. figs. 2-4, [0035], [0038]-[0040], [0044]-[0045], [0058], [0060])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al. (US 2005/0091213) in view of Yang et al. (US 2015/0089239).
Claim 4, Schutz teaches:
wherein the custom credential provider updates the account authentication information with the newly-generated account authentication information, performs authentication according to the OS account authentication method provided by the operating system itself using the newly-generated account authentication information, and provides a user session to a 
Schutz teaches the custom credential provider, the operating system, the authentication management server (see above) and does not appear to explicitly teach but Yang teaches:
newly generates account authentication information that satisfies a password security rule required by an operating system using a received seed value when receives the seed value. (e.g. [0053], [0071]-[0073], [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Yang into the invention of Schutz, and the motivation for such an implementation would be for the purpose of providing a passcode operating system which minimizes an additional cost required for secondary authentication and does not cause any inconvenience to users, enhances security for a user password by automatically generating different passwords through a seed passcode, and protects user specific passcode data from phishing attacks (Yang [0007]-[0009]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al. (US 2005/0091213) in view of Kim et al. (US 2016/0241548).

transfers user authentication value and valid time information for the authentication value, allow Graphical User interfaces (GUI) displaying the user authentication value and the valid time together through authentication display windows to be displayed on device screens. (e.g. fig. 11, [0184]-[0186])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kim into the invention of Schutz, and the motivation for such an implementation would be for the purpose of providing an image for guiding a time lapse to notify a user of a validity of a generated OTP, and removing the OTP when a predetermined time elapses to strengthen security (Kim [0100], [0184]).
Claim 7, Schutz-Kim combination teaches: 
wherein the user authentication value is displayed in a number string or a character string within the authentication display window, and the valid time is 
Same motivation as presented in claim 6 would apply.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0092216 discloses protection of an authentication password is strengthened. A GINA, a part of the OS, receives an authentication password in ASCII codes. The authentication password is converted to first UNICODES, and the first UNICODES are salted with a random number and converted to second UNI CODES. An LSA of the OS can process UNICODES without being changed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436